Citation Nr: 1726918	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board, most recently in March 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the Board's March 2016 remand, the Board directed that the Veteran be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  A review of the record shows that the Veteran was scheduled for the directed examination in October 2016.  The Veteran failed to report for that examination without explanation.   However, a review of the record shows that in a November 2016 Report of Contact, VA was informed that the Veteran was incarcerated, but that he had a hearing in December 2016.  In December 2016, the Veteran submitted a change of permanent address.  

The Board notes that it appears from the record that the Veteran failed to report for his scheduled October 2016 VA examination because he was incarcerated.  Further, there is no indication from the record that the Veteran was ever adequately notified of his scheduled VA examination, to include whether he was notified as to his potential to undergo an examination even while incarcerated, or to have medical personnel from the facility in which he was incarcerated perform the VA examination in the event that he was unable to report to a VA Medical Center.  Further, it appears that the Veteran may have been released and would now be in a position to actually report for a VA examination if adequately notified of such.

Therefore, the Board finds that the Veteran should be afforded another opportunity to report for a VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the service-connected left shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


